Citation Nr: 1133861	
Decision Date: 09/12/11    Archive Date: 09/22/11	

DOCKET NO.  06-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1971.  This included service in Vietnam from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the VARO in Seattle, Washington, that denied entitlement to the benefit sought.  The case was remanded by the Board in October 2008 for further development.  It has been returned to the Board for appellate review.

The Veteran provided testimony at a hearing chaired by a Veterans Law Judge in May 2008 at the Seattle RO.  A transcript of the hearing proceedings is of record and has been reviewed.  The Veteran was advised that the Veterans Law Judge who conduced the hearing is no longer employed by the Board.  The Veteran was provided with an opportunity to testify at another hearing as required under the provisions of 38 C.F.R. § 20.717 (2010), but he indicated that he did not wish to appear at a hearing and wanted his case considered based on the evidence of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has PTSD that is related to his active service, particularly his time in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD.  This constitutes a complete grant of the Veteran's claim.  Accordingly, no discussion with regard to VA's duty to notify and assist claimants in developing claims for VA benefits is necessary at this time.

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to establish service connection for a claimed disorder, the following must be shown:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and that disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) (under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV)); a link, established by medical evidence, between the Veteran's current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim.  

The Veteran's service treatment records reflect that the Veteran was seen on periodic occasions in early 1968 for a history of anxiety.  Impressions were made at the time of a March 1968 outpatient visit of acute versus chronic gastroenteritis and neurotic anxiety.  In March 1968 the Veteran was seen in psychiatric outpatient consultation.  It was stated he displayed a passive personality, had multiple complaints, and described bizarre effects of drugs.  The Veteran gave a history of headache symptomatology which had bothered him since basic training.  The Veteran added that he suspected that when he was 5 years old some of the difficulties he had might have had their onset when he had a documented case of measles-meningitis and required several weeks of hospitalization where the sequalae required convalescence during which time he was "so nervous I could not go to school."  The Veteran referred to nervous reaction following basic training and continuing problems with his headaches.  The examiner opined that diagnostically, the Veteran "would seem to fit fairly well into the category of a psychophysiologic vascular disorder; in that, this implies a migraine-like syndrome in which anxiety and depressive affects are somatized on a very unconscious level into physical symptoms and complaints."  

In late June 1968 he was given a diagnosis of migraine headaches.  Psychological evaluation was recommended in 6 to 12 months.

In July 1968 the Veteran reported much improvement in his migraine attacks.  He was primarily concerned at the present time with a 20-pound weight gain.

At the time of examination in September 1971, the Veteran's psychiatric status was described as normal.

The Veteran's personnel records disclosed that he served in Vietnam from June 1970 to May 1971.  He participated in the Sanctuary Counteroffensive and the Counteroffensive Phase VII.  While in Vietnam his personnel records disclose that his principal duty assignment was as a supply clerk with the 144th Aviation Company and then with the 146th Aviation Company of 224th Aviation Battalion.

The Veteran has provided a copy of the citation awarding him the Bronze Star Medal.  It is indicated in the citation that "he consistently demonstrated exemplary professionalism and initiative in obtaining outstanding results.  His assessment and solution of the problems inherent in a combat environment greatly enhanced the allied effectiveness against a determined and aggressive enemy."

The Veteran essentially maintains that he should be service connected for PTSD because he currently has PTSD as a result of his exposure to combat and inservice stressors.  He claims that he rode convoys while in Vietnam and these were attacked on periodic occasions when delivering supplies.  He recalls one particular incident when he was riding as a gunner in a convoy gun truck during November 1970 when there was an ambush and a friend of his, J.R.C., was killed.

The record includes an October 2005 statement from a social worker at a community mental health center.  He stated he had seen the Veteran "for 57 individual and 14 group sessions therapy" beginning in August 1988 for symptoms related to PTSD.

Of record is a November 2005 communication from a physician's assistant at a local medical clinic who stated the Veteran had been a patient of his since October 2000.  The Veteran had been well known at the clinic since early 1995 and there were medical records there from 1991 from various other physicians.  It was stated the Veteran had numerous complaints and conditions including anxiety, depression, antisocial behavior, and insomnia.  Reportedly, psychological testing done in the late 1980's and early 1990's through another mental health facility resulted in a diagnosis of PTSD.  The individual believed that the Veteran had PTSD.

Also of record is an August 2006 statement from a VA staff psychiatrist who indicated the Veteran was being followed at the PTSD Outpatient Clinic at the VA Puget Sound Health Care System.  The Veteran carried a diagnosis of chronic PTSD as a result of reported combat exposure.  He also met the criteria for a diagnosis of major depression.

The record also contains an April 2008 statement from the same social worker who submitted the 2005 statement referred to above.  The individual again reported that the Veteran had PTSD related to his service in Vietnam, to include exposure to combat.

The record reveals the Veteran failed to report for a scheduled psychiatric examination in July 2010.  The Veteran has indicated that he was never made aware of the examination and that is why he did not report.

While it is unfortunate that the scheduled 2010 examination did not take place, the Board believes there is sufficient evidence of record with which to make a determination at this time.  The Board notes that one incident to which the Veteran refers having nightmares and flashbacks is that involving the death of his friend, J.R.C.  Information available to the Board does not confirm that an individual with the name given by the Veteran was killed in action in Vietnam.  However, there is sufficient other evidence of record with which to make a determination at this time. This includes the Veteran's personnel records which show his participation in the  Sanctuary Counteroffensive and Counteroffensive Phase VII.  His Bronze Star citation refers to his involvement in a combat environment.  Health care professionals who have examined the Veteran over the past several years have all determined that he has PTSD.  The Board is aware that in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor need not be corroborated in every detail.  Corroboration on the Veteran's personal participation in a stressful activity is not necessary.  See Pentacost v. Derwinski, 16 Vet. App. 124 (2002).  The available records document the Veteran was a participant in a combat environment and the Board sees no reason to dispute this.  The existence of an event alleged as "stressor" to cause PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  Therefore, the Veteran's exposure to combat in Vietnam is verified.  VA examiners and VA and other examiners have diagnosed the Veteran with PTSD also with his experiences in Vietnam.  Accordingly, the Board finds that the Veteran has PTSD that is reasonably related to his experiences while serving in Vietnam in 1970 and 1971.


ORDER

Service connection for PTSD is granted.


	                        ____________________________________________
	V. L.  JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


